ON RETURN TO REMAND
BEATTY, Justice.
On August 5,1983, this case was remanded to the Jefferson Circuit Court to enable that court to advise this Court as to whether or not plaintiff’s motion for a new trial had been granted on the basis of Culver v. Slater Boat Co., 688 F.2d 280 (5th Cir.1982), a decision rendered after the trial of this case. For an understanding of the necessity for this remandment, see our August 5, 1983, opinion in this case, Louisville & Nashville Railroad v. Atkins, 435 So.2d 1275 (1983). The Jefferson Circuit Court has complied with the directions of this Court and, in doing so, has advised that the new trial heretofore granted in this case was based upon Culver, supra.
Our earlier opinion contains a discussion of the reasons why Culver could not be made a basis upon which a new trial could be granted in this particular instance. Accordingly, we have no alternative but to reverse the order of the distinguished trial court and to remand this case to that court for entry of a judgment consistent with our opinion of August 5, 1983. It is so ordered.
REVERSED AND REMANDED.
-TORBERT, C.J., and MADDOX, JONES and SHORES, JJ., concur.